            Case 2:20-cv-00315-RMP                   ECF No. 27          filed 12/29/20     PageID.159 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT                                                  FILED IN THE
                                                                                                                U.S. DISTRICT COURT
                                                                  for the_                                EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
            THEODORE FRANCIS STEWART,                                                                         Dec 29, 2020
                                                                                                               SEAN F. MCAVOY, CLERK
                                                                     )
                             Petitioner                              )
                                v.                                   )        Civil Action No. 2:20-CV-00315-RMP
                                                                     )
                         DAN WHITE,                                  )


                            Respondent
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Third Amended Petition is DISMISSED with prejudice as time-barred under 28 U.S.C. § 2244(d). Judgment is
’
              entered in favor of Respondent and against Petitioner.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge          Rosanna Malouf Peterson




Date: December 29, 2020                                                     CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Courtney Piazza
                                                                                          (By) Deputy Clerk

                                                                             Courtney Piazza
